DETAILED ACTION
Claims 1-16, 21-24 are pending in the application and claims 1-16, 21-24 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 21 recite the concept of a clone process and the existence of a clone without tying it back into the inventive concept. The clone process is recited but it serves no functional purpose and does not have any effect on the update process or the lock mechanisms or the list making the recited concept unclear. Claims 1, 11, and 21 also recite “a clone process” twice and it is unclear if it is the same clone process or there are multiple different clone processes. Dependent claims are rejected for depending off of independent claims.
	Claims 2, 3, 12, and 22 recite skipping the update process which doesn’t make sense because in independent claims which claims 2, 3, 12, and 22 depend off of already recite a completed update process. It would not make sense to then skip and already completed update process.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-16, 21-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 11, and 21 recite(s) a method of copying data using locks in a multi-tenant database. The limitations that recites performing operations and updates on data, locking tenants and copying data covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for reciting the same mental process as well as depending off the independent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 15, 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655
Regarding claim 1, Jugel teaches: receiving, at a computer system, a request to perform an update operation on a multi-tenant database that includes updating database entries for a plurality of database tenants; (Jugel see paragraph 0010 selecting more than one tenant in database system to migrate data to scale database where migrating data reads on update and each tenant is an entry in the database)
in response to receiving the request¶
accessing, by an update process of the update operation, a list identifying database tenants having database entries, wherein accessing the list includes identifying ones of the database entries on which the update operation is to be performed; (Jugel see paragraph 0028 message indicating which tenants to migrate is received where indication of tenants to be migrated reads on list of tenants to be updated)
holding, by the update process and while the update process accesses the list, a lock to prevent modification by a clone process; (Jugel see paragraph 0037 after selection of migration algorithm lock the tenant rejecting any client requests for migration where rejecting any requests such as other modifications and migrations reads on preventing clone process)
Jugel does not distinctly disclose: a lock to prevent modification of the list
releasing the lock in response to the update process completing accessing of the list; and 
performing the update operation while the lock is released; and
repeating, by the update process: 
obtaining the lock on the list; 
determining whether a process has added any additional tenants to a set of tenants in the list; and 
performing the update operation for the additional tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation.
However, Albouze teaches: a lock to prevent modification of the list (Albouze see paragraph 0054 0056 0061 locking device list of device IDs)
releasing the lock in response to the update process completing accessing of the list; and (Albouze see paragraph 0047 0061 unlock list after client device edits the list)
performing the update operation while the lock is released; and (Albouze see paragraph 0047 0061 0131 after list is unlocked a modified list is provided to apply changes)
obtaining the lock on the list; (Albouze see paragraph 0054 0056 0061 locking device list of device IDs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include locking a list of devices as taught by Albouze for the predictable result of more efficiently carrying out operations so that a list of devices or users is not modified.
Further, the combination of Jugel and Albouze does not appear to distinctly disclose: 
repeating, by the update process:
determining whether a process has added any additional tenants to a set of tenants in the list; and 
performing the update operation for the additional tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation.
However, Piconi teaches: repeating, by the update process: (Piconi see paragraph 0005 0006 iteratively assigning and updating queue priority level of users)
determining whether a process has added any additional tenants to a set of tenants in the list; and (Piconi see paragraph 0003 0034 adding additional users to queue based on priority. Examiner also notes the optional recitation in this claim language.)
performing the update operation for the additional tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation. (Piconi see paragraph 0005 0006 0034 00350053 updating users including additional users added to the queue and matching users and once a user in the queue is matched the user is pulled from the queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include adding additional users to a queue as taught by Piconi for the predictable result of more efficiently processing and organizing data.
	
Regarding claim 10, Jugel as modified further teaches: determining, responsive to receiving the request to perform the update operation, determining whether the clone process is presently creating a clone corresponding to a particular tenant; and 
acquiring the lock, by the update process, subsequent to the clone process completing creating the clone. (Jugel see paragraph 0034 0035 determining that data has no already been migrated and that no data exists in scale database for the tenant which reads on not creating a clone. Examiner notes the optional recitation in this claim)

	
Regarding claims 11, 15, 21, note the rejection of claim(s) 1, 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 2, 5, 12, 14, 22, and 23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in view of Earhart US2006/0212450
	Regarding claim 2, Jugel as modified further teaches: determining if the update operation has been skipped, due to performing the cloning process, for one or more tenants identified in the list;
releasing the lock subsequent to determining if the update operation has been skipped on one or more tenants identified on the list and 
responsive to determining that the update operation has been skipped for one or more tenants identified on the list, performing the update on database entries for the for the one or more tenants for which the update operation was skipped.  (Jugel see paragraph 0037-0040 lock tenant during migration where all queued requests are rejected or held until migration is complete and after migration is complete lock is released and queued requests can be processed. All queued requests being rejected or held reads on skipped update operation, examiner also notes the optional recitation in the claim)
	Jugel does not teach: re-acquiring the lock by the update process upon completing updating of the database entries for the tenants identified in the list;
	However, Earhart teaches: re-acquiring the lock by the update process upon completing updating of the database entries for the tenants identified in the list; (Earhart see paragraph 0045 update flag set when updates are to be processed which results in re-acquiring the lock where updates are processes for specific tenants as taught by Jugel. When no more updates are to be completed lock is released)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.

Regarding claim 5, Jugel as modified further teaches: subsequent to the update process performing the updating on databased entries for a particular tenant, creating a clone of the database entries for particular tenant; and (Jugel see paragraph 0031 determine that tenant should be migrated based on tenant database size exceeds a threshold where database size expanded to go above threshold reads on update)
Jugel does not teach: generating an indication that the updating is not to be performed by the update process on the clone
Earhart teaches: generating an indication that the updating is not to be performed by the update process on the clone.  (Earhart see paragraph 0045 update flag set to NO or not set when there are no updates are to be processed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.

Regarding claims 12, 14, 22, 23, note the rejection of claim(s) 2, 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 3, 4, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in view of Earhart US2006/0212450 in view of Thiel et al. US2013/0332770
Regarding claim 3, Jugel as modified further teaches: for which the update operation was skipped (Jugel see paragraph 0037-0040 lock tenant during migration where all queued requests are rejected or held until migration is complete and after migration is complete lock is released and queued requests can be processed)
Jugel does not distinctly disclose: wherein the additional tenants include clones created by cloning the one or more database tenants
However, Thiel teaches: wherein the additional tenants include clones created by cloning the one or more database tenants (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

Regarding claim 4, Jugel as modified further teaches: prior to performing the updating of database entries for a particular database tenant, creating a clone of the database entries particular tenant concurrent with the update process performing the updating on another database tenant; and (Jugel see paragraph 0023 migrating tenants in parallel)
Jugel does not distinctly disclose: generating an indication that the updating is to be performed by the update operation on the clone
However, Earhart teaches: generating an indication that the updating is to be performed by the update operation (Earhart see paragraph 0045 update flag set when updates are to be processed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.
Jugel does not distinctly disclose: updating is to be performed by the update operation on the clone. 
However, Theil teaches: updating is to be performed by the update operation on the clone (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

	Regarding claim 13, see rejection of claim 4

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in view of Levy US7055034
Regarding claim 6, Jugel as modified does not teach: further comprising inhibiting the clone process from adding an entry to the list if the cloning of a tenant is interrupted.
	However, Levy teaches: further comprising inhibiting the clone process from adding an entry to the list if the cloning of a tenant is interrupted. (Levy see col. 5 lines 33-60 dynamic locking that blocks any attempts at duplication of data or stops moving of data. Examiner also notes the optional recitation in the claim.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include stopping replication when a lock is held as taught by Levy for the predictable result of more efficiently performing database operations and making use of the lock when it is held

Claim(s) 7, 8, 16, and 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in view of Holenstein et al. US2002/0133507
Regarding claim 7, Jugel as modified does not teach: wherein the updating is an atomic operation.
	However, Holenstein teaches: wherein the updating is an atomic operation.  (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include atomic transactions as taught by Holenstein for the predictable result of more efficiently performing database operations 

Regarding claim 8, Jugel as modified does not teach: wherein creating the clone is an atomic operation.
	However, Holenstein teaches: wherein creating the clone is an atomic operation.  (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include atomic transactions as taught by Holenstein for the predictable result of more efficiently performing database operations 

	Regarding claim 16, see rejection of claims 7 and 8.

Regarding claim 24, see rejection of claims 7

Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in view of Earhart US2006/0212450 in view of Tsirkin US2019/0354310
Regarding claim 9, Jugel teaches: Further comprising the clone process acquiring the lock, when available, to duplicate a particular tenant’s database entries, wherein the lock, when held by the clone process, permits the clone, the clone (Jugel see paragraph 0023 0037-0040 migrating tenants in parallel and locking tenant during database migration)
Jugel does not teach: process to add an indication to the list that the update operation is to be performed by the updated process on the particular tenant’s database entries, wherein the method further comprises process releasing the lock in response to completing addition of the indication to the list
that the update operation is to be performed by the updated process on the particular tenant’s database entries (Earhart see paragraph 0045 release lock after performing updates and if more updates exist then lock is re-acquired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.
Jugel as modified does not teach: process to add an indication to the list wherein the method further comprises process releasing the lock in response to completing addition of the indication to the list
However, Tsirkin does not teach: process to add an indication to the list wherein the method further comprises process releasing the lock in response to completing addition of the indication to the list (Tsirkin see paragraph 0052 release lock after adding entry to list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing lock after adding entry to list as taught by Tsirkin for the predictable result of more efficiently performing database operations 


Response to Arguments
Applicant’s argument: 101 rejection should be withdrawn as claims do not represent an abstract idea
Examiner’s response: Applicant’s argument is considered but is not persuasive. Claims recite a method of copying data using locks in a multi-tenant database which is entirely a mental process and therefore an abstract idea. This further supported by the fact that there are no limitations reciting the end goal in the independent claims. Examiner recommends adding specific detail to the claim language clarifying concepts in the claim where it is currently broad to overcome the 101 rejection as this is also the most effective way to overcome the 103 rejection as well. Examiner highly recommends contacting examiner for an interview to discuss the claims to advance prosecution and hopefully overcome 101 and 103 rejections. 

Applicant’s argument: Prior art of record does not teach newly amended claims
Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153